Exhibit23.1 CONSENT OF UHY LLP INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-4 of our reports dated March 4, 2013, with respect to the consolidated financial statements of Global Geophysical Services, Inc. and Subsidiaries (the “Company”) as of December31, 2012 and 2011, and for each of the three years in the period ended December31, 2012, and to the effectiveness of the Company’s internal control over financial reporting as of December31, 2012, which appear in this Annual Report on Form 10-K for the year ended December31, 2012. /s/ UHY LLP Houston, Texas March 4, 2013
